Name: Commission Regulation (EEC) No 2198/89 of 20 July 1989 concerning applications for STM licences for cereals submitted during the first 10 days of July 1989
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 7 . 89 Official Journal of the European Communities No L 209/25 COMMISSION REGULATION (EEC) No 2198/89 of 20 July 1989 concerning applications for STM licences for cereals submitted during the first 10 days of July 1989 sible applications for STM licences for imports of common wheat of bread-making quality into Spain during the first 10 days of July 1989 ; whereas the neces ­ sary provisions regarding the acceptance of the said appli ­ cations should be adopted, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Commission Regulation (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (STM) ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 6 (4) thereof, Whereas Commission Regulation (EEC) No 598/86 of 28 February 1986 on the application of the supplementary trade mechanism to imports into Spain of common wheat of bread-making quality from the Community as consti ­ tuted at 31 December 1985 (3), as amended by Regulation (EEC) No 3592/86 (4), lays down that STM licences issued during any one month may not be issued for quantities totalling more than 50 % of the guide quantity ; Whereas, pursuant to Article 6 (3) of Regulation (EEC) No 574/86, the Commission has been notified of the admis ­ Article 1 Applications for STM licences for common wheat of bread-making quality falling within CN code 1001 90 99 submitted during the first 10 days of July 1989 and noti ­ fied to the Commission shall be accepted for the tonnages applied for adjusted by a coefficient of 0,126545. Article 2 This Regulation shall enter into force on 21 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 57, 1 . 3 . 1986, p. 1 . 0 OJ No L 293, 27. 10 . 1988 , p. 7. ( ¢') OJ No L 58 , 1 . 3 . 1986, p. 16. fa OJ No L 334, 27. 11 . 1986, p. 19 .